Citation Nr: 0640286	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 29, 2000, 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Iris Johnson-Bright, Attorney 
at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to 
February 1970.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2001 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board acknowledges that the veteran raised collateral 
issues concerning violations of the Freedom of Information 
Act (FOIA) and the Privacy Act.  Pursuant to the Board's 
December 2004 remand, these issues were addressed by the Los 
Angeles Office of Regional Counsel in a July 2005 memorandum 
prepared for the Los Angeles RO.  These issues are not before 
the Board.


FINDINGS OF FACT

1.  The veteran filed an initial claim for PTSD on February 
29, 2000.

2.  Prior to February 29, 2000, there was no formal claim, 
informal claim, incomplete application, or intent to file a 
claim for PTSD.


CONCLUSION OF LAW

An effective date prior to February 29, 2000, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006).  In 
addition, VA promulgated regulations to implement the 
provisions of the law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to a claim, where that claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
earlier effective date claims, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2006).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.

II.  Effective Dates of Service Connection Claim

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application thereof.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2006).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2006).  The date of entitlement to 
an award of service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b) (2) (i) (2006).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2006).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. App. 413, 
421 (1999), distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157 (2006).

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of February 29, 2000, is 
the earliest effective date assignable for service connection 
for PTSD.  The date of receipt of the veteran's original 
claim seeking service connection for this disorder was more 
than one year after his separation from service in February 
1970.  Accordingly, the applicable law establishes that the 
effective date, generally, shall be no earlier than the date 
of the claim.  38 U.S.C.A. § 5110.  Here, the initial claim 
was received on February 29, 2000.

As to whether a claim was received earlier than February 29, 
2000, the Board finds no evidence of there being such a 
claim.  The provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  Application is not 
defined in the statute.  However, in the regulations, 
"claim" and "application" are considered equivalent and 
are defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) 
(citing 38 C.F.R. § 3.1(p)).  In the veteran's case, no such 
communication was received until February 29, 2000.

The veteran contends that the effective date should be in or 
about August 1986, when he filed an incomplete application 
(VA Form 21-526) for compensation citing a "skin disorder 
that affects my hands and feet."  This application did not 
include PTSD.  The application was incomplete and returned by 
the RO to the veteran for additional information.  The 
appellant had one year to respond.  38 C.F.R. § 3.109 (If a 
claimant's application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within 1 year 
from the date of such notification, compensation may not be 
pain by reason of that application.).  VA received no 
response from the veteran with respect to the August 1986 
application within the one year period.  Where evidence 
requested in connection with an original claim or a claim to 
reopen is not furnished within one year after the date of the 
request, the claim will be considered abandoned.  After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).  Regardless, that initial 
application received by VA did not reference PTSD.

The veteran contends that he had filed in 1986 with the RO a 
revised VA Form 21-526 for compensation that included PTSD.  
However, a revised application was not received by VA in 1986 
and VA did not hear from the veteran again until February 
2000.  While the veteran vigorously argues in the record that 
he had mailed a revised VA Form 21-526 that included PTSD and 
that he verified this with an unknown VA employee at that 
time, the Board finds that the chronology of events does not 
support the veterans contention.  The document is not of 
record.  Furthermore, his silence regarding the status of a 
claim for a period in excess of 13 years is not credible.

The veteran has submitted a sworn declaration to the effect 
that he was unaware that his revised application was not of 
record and that the recently submitted copy of the revised 
application is a true copy of the document he submitted in 
1986.  This does not establish receipt by VA of an 
application for compensation for PTSD prior to February 2000.

With respect to PTSD, the Board finds that, prior to February 
29, 2000, there is no formal claim, informal claim, 
incomplete application, or documented intent to file a claim.  
The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  There is no evidence on file 
which reflects that the veteran filed a claim for 
compensation for PTSD prior to the claim received by VA on 
February 29, 2000.  There is certainly no evidence of a 
written communication seeking service connection for PTSD on 
file prior to the date of receipt of the formal claim 
received on February 29, 2000.  38 C.F.R. § 3.1(p).  
Accordingly, the veteran has been awarded the earliest 
effective date provided by law.  As the applicable law and 
regulatory provisions are clear on the issue at hand, the 
Board concludes that the veteran's claim for an earlier 
effective date for a grant of service connection for PTSD 
must be denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

An earlier effective date for a grant of service connection 
for PTSD is denied.







____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


